Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.  Applicant’s election of Group I in the reply filed on June 09, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
                                              Status of the Application
2. claims 1-4, 7, 11, 16 and 17 are considered for examination. Claims 8-10 and 12-15 were withdrawn from further consideration as being drawn to non-elected group.
                                                        Priority
3. This application filed on August 05, 2020 is a 371 of PCT/CN2019/072576 filed on January 21, 2019 which claims foreign priority to CN20180114113.2 filed on February 05, 2018.
                                                            Informalities
4.  The following informalities are noted:
         Claim 1 recites ‘VSV-G’. Expanding the term at least once that it appears in the claim. Appropriate correction is required.     
Objection to Specification
5.   The use of the terms (FAM, VIC, TAMRA on page 6, line 26-29) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. The trademarks are not accompanied by generic names. Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A. Claims 1, 3-4, 7, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (US 2011/0070586) in view of Florkiewicz et al. (US 2015/258186) and Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, p. 1757-1761, 1990).
Note: claim 1 recites first primer pair and a first probe and/or a second primer pair and a second probe. The recitation of ‘and/or’ indicates any one of the first or second primer pair and probe set is required by the claim 1. The following rejection is based on a first primer pair and a first probe.
               Slezak et al. teach a reagent combination and a kit of claims 1 and 7 comprising primer pairs and probes for detecting VSV wherein Slezak et al. teach a probe comprising the upstream primer sequence of SEQ ID NO: 1 (para 0023-0027, and the following sequence homology):
For SEQ ID NO:1

; Sequence 11886, Application US/12842952
; Publication No. US20110070586A1
; GENERAL INFORMATION:
;  APPLICANT: MCBRIDE, MARY TERESA
;  APPLICANT:  SLEZAK, THOMAS RICHARD
;  APPLICANT:  MESSENGER, SHARON LEE
;  TITLE OF INVENTION: MULTIPLEX DETECTION OF ARGRICULTURAL PATHOGENS
;  FILE REFERENCE: 26303-13252 US
;  CURRENT APPLICATION NUMBER: US/12/842,952
;  CURRENT FILING DATE:  2010-10-13
;  PRIOR APPLICATION NUMBER: 11/652,841
;  PRIOR FILING DATE: 2007-01-12
;  NUMBER OF SEQ ID NOS: 23190
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 11886
;   LENGTH: 60
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: probe
US-12-842-952-11886
  Query Match          100.0%;  Score 22;  DB 37;  Length 60;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAAAGGGAACTGTGGGATGACT 22
              ||||||||||||||||||||||
Db         31 GAAAGGGAACTGTGGGATGACT 52

            With reference to claim 3, Slezak et al. teach said probes are coupled to or has a detectable label (para 0171-0174).
                With reference to claims 4, 16-17, Slezak et al. teach PCR efficiency (para 0231, 0264-0267, table 9).
                With reference to claim 11, Slezak et al. teach that the kit comprises reagents for amplification (para 0154-0157, 0121-0125).
             However Slezak et al. did not teach primer and probe sequences of SEQ ID NO: 2-3 and primer pair and probe as claimed.
            Florkiewicz et al. teach VSV-G gene nucleic acid molecules wherein Florkiewicz et al. teach nucleic acid molecules comprising sequences of SEQ ID NO: 2-3 (see the following sequence homology).
For SEQ ID NO: 2
ID   BCE29814 standard; DNA; 456 BP.
AC   BCE29814;
DT   05-NOV-2015  (first entry)
DE   VSVG secretion signal coding sequence, SEQ ID 48.
; SEQ ID NO 48
;  LENGTH: 456
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: VSVG alternate trafficking signal
US-14-660-924-48
CC PN   US2015258186-A1.
CC PD   17-SEP-2015.
CC PF   17-MAR-2015; 2015US-00660924.
PR   17-MAR-2014; 2014US-0954588P.
CC PA   (FLOR/) FLORKIEWICZ R Z.
CC PI   Florkiewicz RZ;
  Query Match        100.0%;  Score 23;  DB 58;  Length 456;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAACTGGTCCTCAGAACTCCATT 23
              |||||||||||||||||||||||
Db        251 GAACTGGTCCTCAGAACTCCATT 229
For SEQ ID NO: 3
; SEQ ID NO 48
;  LENGTH: 456
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: VSVG alternate trafficking signal
US-14-660-924-48

  Query Match             100.0%;  Score 26;  DB 58;  Length 456;
  Best Local Similarity   100.0%;  
  Matches   26;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CATATGAAGACGTGGAAATTGGACCC 26
              ||||||||||||||||||||||||||
Db        203 CATATGAAGACGTGGAAATTGGACCC 228

            Lowe et al. teach a method for designing primers from a known sequence and evaluating their performance wherein Lowe et al. disclose a computer program for rapid selection of oligonucleotide primers from a known sequence for polymerase chain reaction (see page 1757, col. 1, abstract). Lowe et al. teach that all primers designed for over 10 gene products were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size and also
hybridize with the appropriate cDNA or internal oligonucleotide probe (see page 1758, paragraph 1-6 under subtitle’ computer algorithm, page 1760, paragraph 1 on col. 2).                   
          It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention, to combine the known nucleic acid sequence comprising the primers and probe sequences as taught by Slezak et al. and Florkiewicz et al. with a step of selecting and generating primers or primer pairs and probes from the known sequence as taught by Lowe et al. to improve the primer probe composition for VSV-G gene detection. To an ordinary person skilled in the art before the effective filling date of the invention generating primers from a known sequence is known as taught by Lowe et al. The ordinary person skilled in the art would have motivated to generate primers from a known sequence using primer generating computer program as taught by Lowe et al. and have a reasonable expectation of success that such primers generated from the known sequences as taught by Slezak et al. and Florkiewicz et al. would amplify and detect the target VSV-G gene because the claimed primers are functional equivalents of the target sequence taught by Slezak et al. and Florkiewicz et al.  Further, it would be obvious that primers generated from the known sequence using the computer program would specifically amplify the target sequence because Lowe et al. explicitly taught that all primers designed for over 10 gene products from known sequences were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size also hybridize with the appropriate cDNA or internal oligonucleotide probe (see page 1760, col. 2, paragraph 1) and such a modification is considered obvious over the prior art. Further, selection of specific oligonucleotides for specific Tm represents routine optimization with regard to sequence, length and composition of the oligonucleotide, which routine optimization parameters are explicitly recognized in Lowe et al., this clearly shows that every primer or primer pair would have a reasonable expectation of success and such a modification is obvious over the cited prior art. 
   B.  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (US 2011/0070586) in view of Florkiewicz et al. (US 2015/258186) and Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, p. 1757-1761, 1990)  as applied to claims above, and further in view of Kowalski et al. (WO 2009/075803) and Seigneuric et al. (WO 2008/137089).
            Slezak et al. and Florkiewicz et al. in view of Lowe et al. teach a primer pair and probe composition as discussed above. Slezak et al. also teach said nucleic acid sequence comprising the sequence of SEQ ID NO;27 (see the following sequence homology).      
For SEQ ID No: 27
ID   AZK76645 standard; DNA; 60 BP.
AC   AZK76645;
DT   01-SEP-2011  (first entry)
DE   Vesicular stomatitis virus specific probe sequence, SEQ ID 11745.
SQ   Sequence 60 BP; 13 A; 12 C; 19 G; 16 T; 0 U; 0 Other;
  Query Match           100.0%;  Score 16;  DB 42;  Length 60;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CATCCGTCACAGTTGC 16
              ||||||||||||||||
Db         37 CATCCGTCACAGTTGC 22
                         However, Slezak et al. and Florkiewicz et al. and Lowe et al. did not teach a primer comprising SEQ ID NO: 28 and a probe comprising SEQ ID NO: 29.
        Kowalski et al. teach a TERT mRNA specific PCR primer comprising the sequence of SEQ ID NO: 28 (see the following sequence homology).
For SEQ ID NO: 28
AWW92254
ID   AWW92254 standard; DNA; 22 BP.
AC   AWW92254;
DT   23-JUL-2009  (first entry)
DE   Human telomerase reverse transcriptase PCR reverse primer R3071 SEQ ID 8.
KW   therapeutic; diagnostic test; thyroid tumor; cytostatic; endocrine-gen.;
KW   Telomerase; telomerase reverse transcriptase; TERT gene; ss; PCR; primer.
OS   Homo sapiens.
CC PN   WO2009075803-A2. CC PI   Kowalski J,  Umbricht C, Wang Y,  Zeiger MA;
SQ   Sequence 22 BP; 4 A; 1 C; 9 G; 8 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 18;  DB 35;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGATCTTGTAGATGTTGG 18
              ||||||||||||||||||
Db          4 GGATCTTGTAGATGTTGG 21

            Seigneuric et al. teach a human TRET gene sequence comprising the sequence of  SEQ ID NO 29, wherein Seigneuric et al. teach that the gene sequence is used for comparison with gene expression in a biological sample from a subject with cancer (see the following homology).
For SEQ ID NO: 29
ATT03319
ID   ATT03319 standard; cDNA; 41881 BP.
AC   ATT03319;
DT   08-JAN-2009  (first entry)
DE   Human TERT cDNA SEQ ID 41.
CC PN   WO2008137089-A2.
CC PD   13-NOV-2008.
CC PF   02-MAY-2008; 2008WO-US005704.
PR   02-MAY-2007; 2007US-0915531P.
PR   01-MAY-2008; 2008US-00113373.
CC PA   (SIEI ) SIEMENS MEDICAL SOLUTIONS USA INC.
CC PI   Seigneuric RG,  Starmans MHW,  Fung G,  Krishnapuram B,  Nuyten DSA;
CC PI   Van Erk A,  Magagnin MG,  Rouschop KM,  Krishnan S,  Rao RB,  Evelo CT;
CC PI   Begg AC,  Wouters BG,  Lambin P;
SQ   Sequence 41881 BP; 7223 A; 11159 C; 13332 G; 10167 T; 0 U; 0 Other;
  Query Match     100.0%;  Score 18;  DB 34;  Length 41881;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCCCAGAGAGGTTTCTAC 18
              ||||||||||||||||||
Db      36342 TCCCAGAGAGGTTTCTAC 36359
     It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention, to combine the known nucleic acid sequence comprising the primers and probe sequences as taught by Slezak et al. and Florkiewicz et al. and Lowe et al. with primer and probe sequences as taught by Kowalski et al.  and Seigneuric et al. to improve the primer probe composition for VSV-G gene detection. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that such primers generated from the known sequences would improve detection of the target VSV-G gene because Kowalski et al.  and Seigneuric et al. teach a TERT gene sequence comprising the sequences of SEQ ID NO: 28 and 29 to compare and determine gene expression levels in a biological sample and such a modification is considered obvious over the cited prior art.
   Claim Rejections - 35 USC § 101
7.   35 U.S.C. 101 reads as follows:
     Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
     Claims 1-4, 7, 11 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claim(s) recite(s) primers and probe composition, a product, a statutory category.  Claims 1-4, 7, 11 and 16-17 recite a judicial exception (law of nature) without significantly more because claims recite primer and probe sequences (product of nature) of a gene which is considered as law of nature products that exists in nature. This judicial exception is not integrated into a practical application because the judicial exception is not markedly different from the natural product. The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception because primer  and probe sequences exist in nature and are they not sufficient to transform the nature of the claimed product because they consist of the sequences existing in naturally occurring gene sequences (Slezak et al. (US 2011/0070586); Florkiewicz et al. (US 2015/258186); Kowalski et al. (WO 2009/075803) and Seigneuric et al. (WO 2008/137089)). The addition elements (detectable label on probe, kit and reagents for amplification) do not add anything significantly more to the sequences because said additional components are well-understood, routine, conventional activity already engaged in by the scientific community (Slezak et al. (US 2011/0070586)). The additional elements, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. The Courts decision rested upon an examination of the particular claims in light of the Court's precedents, specifically Bilski, Flook and Diehr. The Court repeated the long standing exceptions (laws of nature, natural phenomena, and abstract ideas) to categories of patent eligibility defined in 35 U .S.C. § 101. In conducting the analysis, the Court addressed the "machine-or-transformation" test explained in Bilski with a reminder that the test is an "important and useful clue" to patentability but that it does not trump the "law of nature" exclusion. A claim that recites a law of nature or natural correlation, with additional steps that involve well-understood, routine, conventional activity previously engaged in by researchers in the field is not patent-eligible, regardless of whether the steps result in a transformation. On the other hand, reaching back to Neilson, the Court pointed to an eligible process that included not only a law of nature (hot air promotes ignition) but also several unconventional steps involving a blast furnace) that confined the claims to a particular, useful application of the principle. For these reasons, the claims are rejected under section 101 as being directed to non-statutory subject matter. 

                                                  Conclusion 
            No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637